IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 728
                                           :
DESIGNATION OF CHAIR AND VICE-             : CIVIL PROCEDURAL RULES
CHAIR OF THE DOMESTIC RELATIONS            : DOCKET
PROCEDURAL RULES COMMITTEE                 :


                                       ORDER



PER CURIAM

      AND NOW, this 19th day of January, 2022, David S. Pollock, Esquire, is hereby

designated as Chair, and Cynthia K. Stoltz, Esquire, as Vice-Chair, of the Domestic

Relations Procedural Rules Committee, commencing June 1, 2022.